PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rizaldy E. Balanon
Application No. 15/936,401
Filed: 26 Mar 2018
For: Remote-Controlled System And Method For Transporting Trash

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to revive under 37 CFR 1.137(a), filed May 2, 2022.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a reply to the non-final Office action mailed October 22, 2019.  This Office action set a shortened statutory period for reply of two months.  No reply having been received in the instant application, the application became abandoned by operation of law on December 23, 2019.  The Office mailed a courtesy Notice of Abandonment on June 29, 2020.  
  
With the instant petition, Applicant has paid the $525 petition fee, submitted the required reply in the form of an Amendment and Response to Restriction, and made the proper statement of unintentional delay (including a satisfactory explanation of the delay in filing the petition).

The application is being forwarded to Group Art Unit 3652 for consideration of the Amendment and Response to Restriction, filed May 2, 2022.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions